As filed with the Securities and Exchange Commission on May 2, 2016 1933 Act Registration Number: 033-53698 1940 Act Registration Number: 811-07322 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 85 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 86 (Check appropriate box or boxes.) The Integrity Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Felice R. Foundos, Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date), pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest CONTENTS
